Citation Nr: 0300931	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from November 1993 to 
August 1997.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a February 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, which 
denied the benefit sought on appeal.

Initially, the Board notes that in August 2002, this claim 
was referred for the scheduling of a new VA examination 
concerning the veteran's left shoulder.  Documentation 
associated with the claims folder reflects that the 
veteran was accordingly scheduled for a VA examination, to 
be held on December 7, 2002, at the VA Medical Center in 
Omaha, Nebraska.  Additional documentation shows that the 
veteran received proper notice of the need for him to 
report for this examination, via correspondence timely 
mailed to his current address of record.  Unfortunately, 
the veteran, without any prior notice or subsequent 
explanation of good cause for the same, failed to appear 
for this December 2002 examination.  As such, the Board 
will now proceed with a decision on this claim, using only 
the evidence already of record, in accordance with 
38 C.F.R. § 3.655 (2002).


FINDINGS OF FACT

1.  VA has substantially complied with the requirements of 
the Veterans Claims Assistance Act of 2000.

2.  The competent medical evidence of record does not show 
any currently diagnosed left shoulder disorder that is 
related to service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all duties required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475 114 Stat. 2096 (Nov. 9, 2000) have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board finds that the RO met its duties to 
notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claim, as well as the applicable laws and regulations, as 
indicated in the February 1998 rating decision, the March 
1999 statement of the case, the February 2000 hearing 
officer decision, the February 2000 and October 2001 
supplemental statements of the case, and in letters from 
the RO.  The veteran has also been made aware of which 
evidence he was to provide to VA and which evidence the RO 
would attempt to obtain on his behalf, as noted in January 
2001 correspondence and in the October 2001 supplemental 
statement of the case.  Further, the Board finds that the 
RO met its duty to assist by making satisfactory efforts 
to ensure that all relevant evidence was associated with 
the claims file, noting that it contains the veteran's 
complete service medical records and the results of a full 
VA examination with appropriate testing conducted in 
December 1997.  (The Board notes that the veteran has not 
identified any medical providers who have treated him for 
a left shoulder disorder since service.)  The veteran was 
also afforded the opportunity to testify at two hearings, 
held in July 1999 before a hearing officer, and in April 
2002 before a Member of the Board.

Generally, service connection may be granted for disease 
or injury incurred in or aggravated by active service. 
38 U.S.C.A. § 1110.  Service connection may also be 
granted where the evidence shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has the condition.  38 C.F.R. 
§§ 3.303(b); 3.307, 3.309 (2002).  If there is no evidence 
of a chronic condition during service or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for disease that is diagnosed after discharge 
from active service, when the evidence establishes that 
such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).
The Board has reviewed the veteran's detailed service 
medical records.  His April 1993 entrance examination 
record shows no reports of past problems with the left 
shoulder or complaints upon examination, and only normal 
clinical findings.  

Service treatment records show four reports relative to a 
left shoulder problem.  In June 1995, the veteran was 
diagnosed with a left shoulder strain.  He was prescribed 
pain medication and given instructions for the use of a 
warm compress and range of motion exercises, and told to 
return if his symptoms persisted.  A July 1995 x-ray 
series showed normal mineralization, no fractures or 
osseous abnormalities, well-maintained joint spaces and no 
soft tissue calcification.  In July 1996, the veteran 
returned with complaints of continuing left shoulder pain 
since the time of the original injury.  He was referred to 
physical therapy for evaluation based upon an assessment 
of a possible chronic or unresolved left shoulder strain.  
An August 1996 physical therapy referral report noted that 
x-ray evaluation was negative for pathology, and that 
there was full range of motion and strength in the left 
shoulder, but with pain.  The diagnosis was left shoulder 
pain of uncertain etiology, with a recommendation for 
strengthening exercises.  The veteran was scheduled for a 
follow-up evaluation in four weeks, with a possibility of 
orthopedic evaluation if the condition had not improved by 
that time.  There is no record, however, of any follow-up 
visits or evaluation after this August 1996 visit.  

The veteran's July 1997 discharge examination record shows 
the veteran's report of swollen or painful joints, and a 
painful or "trick" shoulder.  On clinical review, the 
examining physician noted pain with abduction greater than 
90 degrees, but no impingement signs, no tenderness to 
palpation and no deformity.  On a separate part of the 
evaluation, left shoulder impingement was noted, with a 
recommendation for orthopedic evaluation.   

The veteran filed his claim for service connection for a 
left shoulder disorder in October 1997.  His complaints 
include increased pain with strenuous activity and a loss 
of strength.  He does not currently receive medical 
treatment for this shoulder.

In December 1997, the veteran was afforded a complete VA 
examination.  A two-view x-ray evaluation revealed no 
evidence of acute fracture or dislocation, normal 
acromioclavicular and glenohumeral joints, a small amount 
of air within the joint space, and no intrinsic bony 
abnormalities; the listed impression was a negative left 
shoulder.  Clinical evaluation revealed no tenderness to 
palpation over the bilateral acromioclavicular (AC) 
joints.  Range of motion was full in both shoulders, with 
pain reported with hyperflexion of the left shoulder.  
There were no impingement signs with forward flexion and 
adduction, and no pain over the AC joint with compression 
with adduction of either shoulder.   Muscle strength in 
the shoulders was noted as good.  The examiner stated that 
other than what appears to be a little air in the joint of 
the left shoulder, there are no degenerative changes.  He 
reported that the veteran has multiple musculoskeletal 
complaints, but with no noted anatomic abnormalities.  He 
indicated that it is hard to show that the left shoulder 
complaint is related to service in the absence of any 
demonstrated structural damage.  There was no diagnosis of 
a specific left shoulder disorder.

The Board recognizes that the record confirms the 
veteran's reports of left shoulder pain, and the Board has 
no reason to doubt that the veteran may experience left 
shoulder pain on occasion.  Such pain, however, absent a 
finding of any underlying disorder, simply cannot be 
service-connected under current VA law.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
see also Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

The Board has considered the benefit of the doubt rule, 
but as the preponderance of the evidence is against a 
finding of any currently diagnosed left shoulder disorder 
that is related to service, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

